Citation Nr: 0419429	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  00-15 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for skin rash of the 
groin and left arm as the result of exposure to herbicides.

2.  Entitlement to service connection for shrapnel wounds of 
the left foot and left leg.

3.  Entitlement to service connection for right ear hearing 
loss. 

4.  Entitlement to a higher rating for service-connected 
hypertension, currently evaluated as 10 percent disabling.

5.  Entitlement to a higher rating for service-connected 
post-traumatic stress disorder, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from June 1966 to April 1969 
and August 1981 to May 1997. 

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand of June 2003.  This matter was 
originally on appeal from April 1998, July 2001, and March 
2002 rating decisions of the Department of Veterans Affairs 
(VA), Regional Office (RO) in Los Angeles, California.

By a January 1992 rating decision, the RO granted service 
connection for hypertension and assigned a 10 percent rating, 
and denied service connection for left ear hearing loss.  In 
October 1997, the veteran filed a claim for service 
connection of several disorders, including post-traumatic 
stress disorder ("PTSD"), recurring skin rash of the groin 
area and creases of the right and left arm as the result of 
exposure to herbicides ("skin rash"), shrapnel wounds of 
the left foot and left leg ("shrapnel wounds"), and 
bilateral hearing loss, as well as a claim for an increased 
rating for hypertension.  

By an April 1998 rating decision, the RO continued the 
evaluation for service-connected hypertension, granted 
service connection for PTSD and assigned a 10 percent 
evaluation, as well as denied service connection for a skin 
rash, shrapnel wounds, and right ear hearing loss.  In August 
1998, the veteran filed a Notice of Disagreement with the 
rating decision on several issues including service 
connection for skin rash, shrapnel wounds, and right ear 
hearing loss.  The RO issued a Statement of the Case in May 
2000 on the issues of service connection for skin rash, 
shrapnel wounds, and right ear hearing loss.  The veteran 
filed VA Form 9, Appeal to Board of Veterans' Appeals, in 
July 2000.

In a statement dated in June 2000, the veteran indicated that 
he was appealing several issues, including service connection 
for skin rash, shrapnel wounds, and bilateral hearing loss.  
In June 2000, the veteran filed a claim for an increased 
evaluation for PTSD.  VA Form 119, Report of Contact, dated 
in February 2001 shows that the veteran indicated that he 
wanted to drop the claim for service connection of a skin 
rash because this condition was not a condition listed as a 
presumptive disability for herbicide exposure.  With respect 
to the claim for service connection of shrapnel wounds, the 
veteran clarified that he only claimed shrapnel wound of the 
left foot.  The veteran also contended that he not only 
sought service connection for right ear hearing loss, but 
also wanted service connection for left ear hearing loss, 
both of which were related to a lengthy history of exposure 
to noise during service.  In VA Form 21-4138 dated in April 
2001, the veteran indicated that he wanted to withdraw his 
claim for service connection of a skin rash.  Then in a 
letter dated in April 2001, the veteran indicated that the 
issue of service connection for  "Disabilities (Agent 
Orange)" was an additional issue he wanted considered.

By a July 2001 rating decision, the RO continued the PTSD 
rating and deferred the claim for an increased rating for 
hypertension.  In VA Form 21-4138 dated in July 2001 (treated 
as a Notice of Disagreement), the veteran indicated that he 
wanted several issues "add[ed] to [his] appeal," including 
service connection for shrapnel wounds to the left foot and 
left leg, and bilateral hearing loss, and increased 
evaluations for hypertension and PTSD.  In VA Form 21-4138 
dated in April 2001, received by the RO in October 2001, the 
veteran indicated that he wanted his claim for service 
connection of a skin rash withdrawn.  It appeared that the 
veteran also wanted to withdraw his claim for service 
connection of shrapnel wounds.  In October 2001, an informal 
hearing review was held between the veteran and a rating 
specialist.  The rating specialist noted that the only issues 
the veteran was appealing were the issues listed on the 
"Statement of the Case."   The rating specialist then 
indicated that the veteran desired to move forward with 
claims for an increased rating for PTSD and hypertension, and 
service connection for right ear hearing loss.  Then it was 
noted that the veteran wanted to "reopen" his claim for 
service connection of bilateral hearing loss.  

By a March 2002 rating decision, the RO continued the 
evaluation of 10 percent for hypertension.  The RO issued a 
Statement of the Case in January 2003 on the issues of 
entitlement to increased evaluations for hypertension and 
PTSD.  In March 2003, the veteran filed a Substantive Appeal 
on the issues of entitlement to increased evaluations for 
hypertension and PTSD. 

The foregoing procedural history shows that the only issues 
before the Board are entitlement to service connection for a 
skin rash, shrapnel wounds, and right ear hearing loss, as 
well as claims for increased evaluations for hypertension and 
PTSD.  The veteran, however, arguably effected a withdrawal 
of the skin rash and shrapnel wounds claims by virtue of VA 
Form 21-4138 dated in April 2001 and VA Form 21- 4138 dated 
in April 2001, received by the RO in October 2001.  
Nevertheless, at the October 2001 informal hearing review, 
the rating specialist accepted the veteran's request to 
appeal all the issues listed on the "Statement of the 
Case," which included the skin rash and shrapnel wounds 
claims.  As this remand is in the nature of a preliminary 
order, the "issues" listed on the title page will be 
included within the scope of this remand subject to a final 
decision by the Board.      

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran presented testimony at a travel board hearing 
held before the undersigned Veteran's Law Judge in August 
2003, during which time the veteran submitted an April 2003 
psychiatric report from Dr. R.B. of the Veterans Resource 
Center, along with a written waiver of the RO's consideration 
of the evidence in the first instance.  A preliminary review 
of the claims file shows that a substantial amount of VA 
treatment records have been associated with the claims file 
that have not been considered by the RO in connection with 
all of the veteran's claims before the Board.  The case must 
be remanded for the RO's initial consideration of this 
additional evidence in the absence of a written waiver of 
jurisdiction from the veteran.  Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  

VA treatment records generally note Global Assessment of 
Functioning (GAF) scores that range from 60 to 84, with the 
most recent GAF score of 84 reported in January 2003.  Dr. 
R.B.'s April 2003 psychiatric report  noted a significant 
drop in GAF score, at 47.  

The veteran presented testimony that he currently had high 
blood pressure rates that were higher than those reflected in 
the June 2001 QTC Medical Services examination report.  Since 
it has been three years since that examination, the Board 
finds that there is a basis for affording the veteran a new 
comprehensive examination to ensure that there is sufficient 
evidence to fairly rate the current severity of the service-
connected disability.  

VA treatment records document episodes of flare-ups of a skin 
rash of the groin as well as treatment for the skin rash.  
Assessments of  "erythrasma groin" and "intertrigo vs PIH" 
are noted therein.  The veteran presented testimony that a VA 
dermatologist did not advise him that the skin rash was 
caused by Agent Orange but did inform that it was a 
possibility.  The Board finds that the veteran should be 
afforded a VA examination and a medical opinion should be 
obtained on the identity and etiology of the skin rash.

The veteran presented testimony on the circumstances 
surrounding how he reportedly sustained shrapnel wounds to 
his left foot and left leg.  The Board notes that the veteran 
is service-connected for residual scars from shrapnel wounds 
to the hands.  The veteran is in receipt of several awards 
indicative of combat service including the Purple Heart.  No 
specific examination has ever addressed whether the veteran 
sustained shrapnel wounds to his left foot and left leg.  As 
such, the Board finds that the veteran should be afforded a 
VA examination.  In particular, x-rays should be taken of the 
left foot and left lower leg to see if any shrapnel remains 
(according to the veteran's testimony, he sustained shrapnel 
wounds to the lower left leg). 

Lastly, the veteran contends that he has right ear hearing 
loss as the result of exposure to substantial acoustical 
trauma during service.  The claims file shows that the 
veteran is service-connected for tinnitus based on an 
approximately twenty-year history of exposure to acoustical 
trauma as the result of the veteran's military occupation 
specialty in field artillery and infantry.  An audiogram 
dated in August 2000 showed an auditory threshold of at least 
40 decibels in the right ear in at least one of the 
frequencies, 500, 1000, 2000, 3000, 4000 Hertz, which for VA 
purposes constitutes a hearing impairment.  38 C.F.R. § 3.385 
(2003).  It is not clear if the audiometric test was 
conducted by a state-licensed audiologist as required by VA 
regulations.  38 C.F.R. § 4.85(a)(2003).  Also, the 
audiometric test did not include a required controlled speech 
discrimination test (Maryland CNC).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran's medical records should 
be obtained from the VA Medical Center in 
Los Angeles, California for any treatment 
for skin, left foot, left lower leg, 
hearing loss, hypertension, and PTSD 
during the period from March 2003 to the 
present.  

2.  The veteran should be afforded a 
psychiatric examination for the purpose 
of assessing the current degree of social 
and industrial impairment resulting from 
his service-connected PTSD.  All 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.   The examiner should 
offer an opinion regarding the degree of 
functional impairment, if any, caused by 
PTSD, as opposed to any other psychiatric 
disorders found.  The examiner should 
attempt to quantify the degree of 
impairment in terms of the nomenclature 
set forth in the rating criteria (38 
C.F.R. § 4.130, Diagnostic Code 9411).  
The examiner should include in the 
diagnostic formulation an Axis V 
diagnosis (GAF score), and an explanation 
of what the assigned GAF score 
represents.  The examiner should also 
comment on the impact that the veteran's 
PTSD has on his ordinary activities and 
his ability to obtain and maintain 
gainful employment.  Please send the 
claims folder to the examiner for review 
in conjunction with the examination.

3.  The veteran should be afforded an 
appropriate medical examination to 
ascertain the current severity of his 
service-connected hypertension.  All 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  Please send the claims 
folder to the examiner for review in 
conjunction with the examination. 

4.  The veteran should be afforded an 
appropriate medical examination to 
ascertain the identity and etiology of 
any skin rash of the groin and left arm 
that may be present.  All indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file and offer 
an opinion as to whether any skin rash of 
the groin and left arm found on 
examination is at least as likely as not 
attributable to exposure to herbicides 
during the veteran's service in the 
Republic of Vietnam or any other incident 
of service.  Please send the claims 
folder to the examiner for review in 
conjunction with the examination.  

5.  The veteran should be afforded an 
appropriate medical examination to 
determine whether there are any residuals 
of shrapnel wounds to the left foot and 
left lower leg present.  All indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file and offer 
an opinion as to whether any left foot 
disorder and left lower leg disorder 
found on examination are clearly and 
convincingly not the result of shrapnel 
wounds to the left foot and left leg.  
Please send the claims folder to the 
examiner for review in conjunction with 
the examination.  

6.  The veteran should be afforded an 
appropriate medical examination to 
ascertain the identity and etiology of 
any right ear hearing loss that may be 
present.  All indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and offer an opinion as to 
whether any portion of right ear  hearing 
loss is attributable to service.  Please 
send the claims folder to the examiner 
for review in conjunction with the 
examination.  

7.  Thereafter, the veteran's claims 
should be readjudicated with 
consideration of all of the evidence.  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the 
evidence and applicable law and 
regulations (including VCAA) considered 
pertinent to the issues.  An appropriate 
period of time should be allowed for 
response by the veteran and his 
representative.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order.  


The purpose of this REMAND is for additional development.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	John E. Ormond, Jr. 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



